Citation Nr: 9915930	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-34 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from September 1948 to 
February 1949, and from January 1950 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim of service connection for residuals of a 
right shoulder injury.

The Board notes that the veteran has asserted that he injured 
his right shoulder in a motor vehicle accident while on 
active duty sometime in the autumn of 1950.  He reported 
that, since that time, he has experienced severe shoulder 
pain which, among other things, interferes with his sleep.  
Moreover, at a general medical VA examination that appears to 
have been conducted in June 1997, the examining physician 
reported that the veteran had a history of a right shoulder 
fracture in 1950.  The examiner also opined that the veteran 
was status post right shoulder fracture with residual pain.  
He suggested by his comments that the trauma was sustained in 
1950.  A June 1997 VA joints examiner, after noting the 
veteran's history of trauma in 1950, diagnosed post-traumatic 
impingement syndrome of the right shoulder.  Additionally, an 
October 1997 VA treatment record indicates that the examiner 
believed that the veteran had chronic right shoulder pain 
which was probably due to an old injury.

The Board acknowledges that lay witnesses are competent to 
describe painful experiences and symptoms that result 
therefrom.  Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 
(1992).  Additionally, the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Therefore, for the purpose of 
determining whether the claim is well grounded, the Board 
acknowledges the veteran's account of the in-service injury 
and subsequent symptoms.  Accordingly, the Board finds that, 
because VA examiners have indicated that the veteran has 
current residuals of the in-service trauma described by the 
veteran, the veteran's claim of service connection for 
residuals of a right should injury is well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  See Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991); Hampton v. Gober, 
10 Vet. App. 481 (1997).

However, the Board observes that a review of the veteran's 
service medical records, including a December 1953 separation 
examination, reveals no complaints, diagnoses, or treatment 
for a right shoulder injury.  Moreover, none of the VA 
examiners who provided the aforementioned opinions provided 
any rationale for their conclusions in light of the veteran's 
service record.  See Bloom v. West, 12 Vet. App. 185 (1999).  

Tellingly, governing regulations provide that when, during 
the course of review, it is determined that further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).

In summary, the record on appeal contains the veteran's claim 
that he injured his right shoulder in a motor vehicle 
accident while in military service in 1950 and opinions from 
VA physicians that the veteran's current right shoulder 
disability may have arisen from the alleged in-service 
injury.  On the other hand, the record on appeal also shows a 
lack of in-service treatment for any right shoulder injury, a 
more than forty-year period following the veteran's 
separation from military service when no treatment or 
evaluation was provided, and June 1997 x-rays that apparently 
do not show an old fracture.  Therefore, given the above 
inconsistencies, the Board finds that further evidence, or 
clarification of the evidence, in the form of a VA 
examination that takes into account the veteran's history as 
documented in the claims file is essential before an 
appellate decision may be made on this claim.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Massey v. Brown, 
7 Vet. App. 204 (1994); 38 C.F.R. § 19.9 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with pertinent evidence, including 
any police accident report from the 1950 
motor vehicle accident about which he 
testified.  

2.  The RO should arrange for an 
orthopedic evaluation of the veteran.  
All indicated tests and studies should be 
performed.  The claim's folder should be 
made available to and reviewed by the 
examining physician prior to the 
examination.  The examiner should be 
asked to provide opinions as to the 
specific disease process(es) affecting 
the veteran's right shoulder, if any, and 
the medical probability that any current 
right shoulder disability is related to 
military service or event coincident 
therewith (i.e. the alleged 1950 
automobile accident).  Each opinion 
expressed should be explained in light of 
those opinions already of record, 
especially the evidence referred to in 
this remand.

3.  After completion of the development 
requested above, the RO should again 
review the veteran's claim of service 
connection for residuals of a right 
shoulder injury.  If any action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


